Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance: 
We are not aware of any prior art crossbow, which includes a main beam with bow mechanism; a winch housing mounted to the main beam, with a first housing axis, a second housing axis offset from the first housing axis, and a third housing axis offset from the first housing axis and second housing axis; a spool rotates about the first housing axis; a tensile member extends between the spool and a bowstring; the spool includes a spool gear; a drive gear engages the spool gear; a plate gear engages the drive gear; a one way bearing rotates about the third housing axis; and a brake gear engaged with the plate gear and one way bearing, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







 /JOHN A RICCI/ Primary Examiner, Art Unit 3711